Name: Commission Regulation (EC) No 549/94 of 11 March 1994 adjusting the codes of certain products listed in Council Regulation (EEC) No 426/86 on the common organization of the market in poducts processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 12. 3 . 94 Official Journal of the European Communities No L 69/5 COMMISSION REGULATION (EC) No 549/94 of 11 March 1994 adjusting the codes of certain products listed in Council Regulation (EEC) No 426/86 on the common organization of the market in poducts processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, ture and on the Common Customs Tariff (6) contains the combined nomenclature currently in force ; Whereas certain codes listes in the Annexes to Regulation (EEC) No 426/86 no longer correspond to those of the current combined nomenclature ; whereas those Annexes must therefore be adapted, with application from the date of entry into force of Regulation (EEC) No 2551 /93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as amended by Regulation (EEC) No 3209/89 (2) and in particular Article 2 ( 1 ) thereof, Whereas Article 1 ( 1 ) of Council Regulation (EEC) No 426/86 (3), as last amended by Commission Regulation (EC) No 248/94 (4), covers a number of products including the products listes under heading 2008 ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (^ lists preparations of the Musli type based on unroasted cereal flakes, which were prviously classified under heading 2106, under the new CN code 2008 92 45 : Article 1 Regulation (EEC) No 426/86 is hereby amended as follows : 1 . In Article 1 ( 1 ), under CN code ex 2008, the indent '  Preparations of the Musli type of subheading 2008 92 45' is added after the indent '  Palm hearts of subheading 2008 91 00'; 2. In Annex I, part A, (a) code ex 2002 90 10 designating tomato juice (inclu ­ ding passata) is replaced by codes ex 2002 90 1 1 and ex 2002 90 19 ; (b) codes ex 2002 90 30 and ex 2002 90 90 designating tomato concentrates are replaced by codes ex 2002 90 31 , ex 2002 90 39 , ex 2002 90 91 and ex 2002 90 99 ; Whereas the exclusion of this product from the common organization of the market in products processed from fruit and vegetables must therefore be made explicit in Article 1 ( 1 ) of Regulation (EEC) No 426/86, with applica ­ tion from the date of entry into force of Regulation (EEC) No 2505/92 ; Whereas Commission Regulation (EEC) No 2551 /93 of 10 August 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomencla ­ 3 . In Annex III, the line '2007 99 59 Other 10 13' is replaced by '2007 99 55     Apple puree, including compotes 10 13 2007 99 58 Other 10 13'; (') OJ No L 34, 9 . 2. 1979 , p. 2 . (2) OJ No L 312, 27. 10 . 1989, p. 5 . 0 OJ No L 49, 27. 2 . 1986, p. 1 . 0 OJ No L 31 , 4. 2. 1994, p. 3 . 0 OJ No L 267, 14. 9 . 1992, p. 1 . (6) OJ No L 241 , 27 . 9. 1993, p. 1 . No L 69/6 Official Journal of the European Communities 12. 3 . 94 4. In Annex IV, (a) codes ex 2007 99 59 and ex 2007 99 90 are replaced by codes ex 2007 99 58 and ex 2007 99 99 respecti ­ vely ; (b) codes ex 2009 80 80 and ex 2009 80 99 are replaced by codes ex 2009 80 81 and ex 2009 80 96 respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 ( 1 ) shall apply from 1 January 1993. Article 1 (2), (3) and (4) shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1994. For the Commission Rene STEICHEN Member of the Commission